DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claim set was directed to pierceable stoppers and the newly added claims of 19-21 are directed to a reagent container system which comprises additional structure that would not be found within the previously searched areas.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jesing (US 2,848,130) which in figure 2 below discloses the invention as claimed:

    PNG
    media_image1.png
    613
    905
    media_image1.png
    Greyscale

In re claim 1: A pierceable stopper for sealing a container opening, the pierceable stopper comprising: a hollow plug portion defining a central axis; a disk portion covering the hollow plug portion, the disk portion being concentrically arranged with the hollow plug portion about the central axis and defining a flange extending radially beyond an outside diameter of the hollow plug portion; the hollow plug portion comprising an internal cavity intersecting the disk portion such that the disk portion has a reduced thickness portion 21 over the internal cavity relative to other parts of the disk portion; the disk portion comprising a central area (area of 22) defining a pierceable membrane 22 at the reduced thickness portion 21; and the internal cavity having a first width at an end of the hollow plug portion farthest from the reduced thickness portion and a second width at an interior of the hollow plug portion, the second width being It should be noted that the container is not positively being claimed.
In re claim 2: the internal cavity comprises a curved portion 24 extending radially into the flange portion (see figure 2 above).
In re claim 5: the hollow plug portion comprises a compressible exterior surface 31 (see figure 2 above).   
In re claim 6: the pierceable membrane comprises an elastic diaphragm 44 (see figure 2 above).   
In re claim 11: the container, if included can contain a reagent; and wherein the pierceable membrane is configured for piercing by a probe, the pierceable stopper being configured to allow the probe to reach the reagent in the probe (It should be noted that a container and a reagent are not positively being claimed).
In re claim 12: the pierceable membrane 22 is configured to reseal following removal of the probe from the pierceable membrane (see figure 2 above).     
In re claim 13: the stopper is configured to limit susceptibility of the pierceable stopper to at least one of fragmenting or coring in response to piercings by a probe (see figure 2 above).     
In re claim 14: at least part of the pierceable stopper comprises a flexible material (see figure 2 above).   
In re claim 15: part of the internal cavity has a curved cross-sectional shape (see figure 2 above).   
In re claim 16: the lower part of the internal cavity has a linear cross-sectional shape (see figure 2 above).   

In re claim 18: a top of the disk portion that is opposite the hollow plug portion comprises multiple radial zones (inner and outer radial zones defined by 45) (see figure 2 above).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesing (US 2,848,130) in view of Ashmead et al. (US 2017/0173266). Jesing discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Ashmead et al.:
In re claim 8: made from a bromobutyl material (see at least claim 3 and paragraph [0117] of Ashmead et al.).
In re claim 9: siliconized outer surface (see paragraph [0117] of Ashmead et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the stopper material of Jesing with a commercial siliconized bromobutyl material as taught by Ashmead et al. in order .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesing (US 2,848,130) in view of Niedospial, Jr. et al. (US 5,817,082). Jesing discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Niedospial, Jr.et al.:
In re claim 10: the disk portion comprises structure (protrusions extending outward from top surface of 60) that is raised relative to the central area of the disk portion 62 (see figure 6 of Niedospial, Jr.et al.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the disc portion of Jesing with protrusions as taught by Niedospial, Jr. et al. in order to provide a user with a piercing region indicator when in use (see figure 6 of Niedospial, Jr.et al.). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735